Citation Nr: 1206508	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disability, to include as secondary to herbicide exposure.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida and Nashville, Tennessee.  The Veteran's case comes from the VA Regional Office in Nashville, Tennessee (RO).


FINDINGS OF FACT


1.  A July 2007 rating decision denied service connection shortness of breath and a lung disorder.

2.  Evidence associated with the claims file since the July 2007 rating decision was not of record at the time of the July 2007 rating decision and relates to a legal argument regarding entitlement to service connection for a specific diagnosis which was not considered in the July 2007 rating decision.

3.  There is no competent evidence of record that the Veteran's currently diagnosed lung disorder is related to military service.

4.  The evidence of record shows that the Veteran's posttraumatic stress disorder (PTSD) is manifested by soft speech, a constricted affect, depression, suicidal thoughts, sleep impairment, inappropriate speech, daily panic attacks, deficiencies in judgment, deficiencies in mood, and difficulty in establishing and maintaining effective social relationships.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a lung disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  A lung disorder was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2011).

3.  The criteria for a rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2008 and December 2009.  While the Veteran was not provided with notice regarding new and material evidence claims, the Veteran's claim of entitlement to service connection for a lung disorder is being reopened.  Therefore, this decision poses no prejudice to the Veteran on the new and material issue because that issue is being resolved in his favor.  Kent v. Nicholson, 20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384 (1993); Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2010 statement of the case and the January 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the Veteran's PTSD claim.  While an examination has not been accorded the Veteran with respect to his lung disorder claim, such an examination is not required as there is no competent evidence of record that the Veteran's lung disorder existed during military service or is otherwise related to military service.  38 C.F.R. § 3.159(c)(4) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In January 2007, the Veteran filed claims of entitlement to service connection for shortness of breath and a lung disorder, to include as secondary to herbicide exposure.  A July 2007 rating decision denied service connection for shortness of breath and a lung disorder on the basis that the medical evidence of record did not show that the Veteran's bronchitis was related to military service or that he had a diagnosis of presumptive lung disorder.  The Veteran did not file a notice of disagreement after the July 2007 rating decision.  Therefore, the July 2007 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  The relevant evidence of record at the time of the July 2007 rating decision consisted of the Veteran's service medical records and VA medical records dated from February 1985 to February 2007.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

Although the RO adjudicated the Veteran's claims on a direct basis in a January 2010 rating decision and an August 2010 statement of the case, those decisions are not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In June 2009, a claim to reopen the issue of entitlement to service connection for a lung disorder, to include as secondary to herbicide exposure, was received.  Evidence of record received since the July 2007 rating decision includes VA medical records dated from June 2004 to May 2010, and statements from the Veteran.  All of the VA medical records dated after February 2007 are new because they were not of record at the time of the July 2007 rating decision.  In addition, while the Veteran has not submitted any medical evidence showing a relationship between a currently diagnosed lung disorder and military service, he specifically claims service connection for chronic obstructive pulmonary disease (COPD).  The July 2007 rating decision specifically discussed service connection for bronchitis and various respiratory cancers, without any mention of COPD.  The Veteran has presented evidence to show that he is diagnosed with COPD.

Accordingly, the Veteran has presented a legal argument regarding entitlement to service connection for a specific diagnosis which was not considered in the July 2007 rating decision.  Accordingly, to the extent that the claim overlap as entitlement to service connection for a general lung disorder, the Board finds that the Veteran has submitted material evidence, and the case must be reopened.

Service Connection for a Lung Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The following diseases are deemed associated with herbicide exposure:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2011).

In this case, the Veteran claims that he developed COPD as the result of exposure to herbicides.  The evidence of record shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  He is therefore presumed to have been exposed to herbicides during military service.  However, the evidence of record does not show that the Veteran has ever had a diagnosis of a presumptive lung disorder under 38 C.F.R. § 3.309(e) (2011).  Accordingly, the Board finds that presumptive service connection for a lung disorder is not warranted because the Veteran does not have a lung disability that is presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e) (2011).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164 (1999).

The Veteran's service treatment records are negative for any diagnosis of a lung disorder.

After separation from military service, in a June 2004 VA outpatient medical report, the Veteran stated that he had smoked about one pack of cigarettes per day for the previous 35 years.  After physical examination, the assessment was upper respiratory infection, and possible bronchitis.  The medical evidence of record shows that a lung disorder was consistently diagnosed since June 2004, with COPD consistently diagnosed since August 2004.

A February 2007 VA pulmonary note stated that respiratory testing showed a severe defect.  The assessment was severe COPD with bronchitis.  The Veteran was advised to cease smoking.

There is no competent evidence of record that the Veteran's currently diagnosed lung disorder is related to military service.  The Veteran's service medical records are negative for any diagnosis of a lung disorder.  While the medical evidence of record shows that the Veteran has a current diagnosis of a lung disorder, there is no medical evidence that a lung disorder was diagnosed prior to 2004, approximately 33 years after separation from military service.  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Furthermore, there is no competent evidence of record which relates the Veteran's currently diagnosed lung disorder to military service.

The Veteran's statements alone are not sufficient to prove that his currently diagnosed lung disorder is related to military service, to include in-service exposure to an herbicide agent.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician and does not have medical training, the Veteran is not competent to make a determination that his currently diagnosed lung disorder is related to military service, to include in-service exposure to an herbicide agent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, there is no competent evidence of record that the Veteran's currently diagnosed lung disorder is related to military service.  Therefore, the Board finds that service connection for a lung disorder is not warranted.

The Veteran alternatively claims that his COPD is related to his history of smoking, which began during military service.  However, for claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  Therefore, if the Veteran's lung disorder was caused by smoking which began during military service, service-connection for that lung disorder would be prohibited by law because the claim for service connection for that disorder was filed after June 9, 1998.

As there is no competent evidence of record that the Veteran's currently diagnosed lung disorder is related to military service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted by a July 2007 rating decision and a 30 percent rating was assigned, effective January 31, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Subsequently, a July 2008 rating decision continued the 30 percent rating.

In a January 2010 VA PTSD examination report, the Veteran reported that he was divorced and was not in a relationship.  He reported that he was not involved in any social groups and stayed at home due to a lack of money.  The Veteran reported that he was visited by a brother and one of his two sons, each about once every two to three weeks.  He reported that he stayed around the house and watched television, and that his COPD limited his activities.  The Veteran denied a history of suicide attempts, violence, and assaultiveness.  He reported that he did not like to be around people, but was able to drive to the store to buy groceries.  On psychiatric examination, the Veteran was neatly groomed and had unremarkable psychomotor activity.  His speech was soft or whispered, but his attitude was cooperative, relaxed, and attentive.  The Veteran's affect was constricted, while his mood was hopeless and depressed.  The Veteran's attention was intact and he was oriented to person, time, and place.  His thought process was unremarkable, but he reported having suicidal ideation.  The Veteran did not have delusions or hallucinations, understood the outcome of his behavior, and understood that he had a problem.  He had sleep impairment.  The Veteran reported that he had inappropriate behavior, in that he said inappropriate things, though he could not provide an example.  He interpreted proverbs appropriately and did not have any obsessive or ritualistic behavior.  The Veteran experienced panic attacks almost daily.  He did not have homicidal ideation, though he reported suicidal ideation without plan, intent, or attempts.  The Veteran had good impulse control without episodes of violence.  He was able to maintain minimum personal hygiene and did not have problems with activities of daily living.  His memory was normal.  The report stated that the Veteran had retired in 2007 due to his lung disorder.  Following diagnostic testing, the diagnosis was chronic PTSD.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50, which contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).

The Veteran reported that his relationship with his family continued to decline, and the examiner stated that indicated growing detachment.  The Veteran had little interest in things other than watching television due to the severe physical limitations of his COPD.  The examiner stated that the Veteran had become disabled due to his COPD, but had been losing interest in his job before that time due to his PTSD symptoms.  The examiner concluded that the Veteran did not have total occupational and social impairment.  However, his PTSD symptoms did cause deficiencies with judgment, family relationships, and mood.  No deficiencies in thought were noted.

The Schedule provides that a 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The evidence of record shows that the Veteran's PTSD is manifested by soft speech, a constricted affect, depression, suicidal thoughts, sleep impairment, inappropriate speech, daily panic attacks, deficiencies in judgment, deficiencies in mood, and difficulty in establishing and maintaining effective social relationships.  While the Veteran was unemployed, the evidence of record shows that the Veteran stopped working due to his COPD symptoms, not his PTSD symptoms.  However, the Veteran clearly experiences significant social impairment, both with friends and family.  The evidence shows that the Veteran lives alone, and has significantly impaired relationships with his family members.  Accordingly, the medical evidence of record shows that the Veteran experiences difficulty in establishing and maintaining effective social relationships.  This is substantiated by the Veteran's GAF score, which contemplates serious impairment in social functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).

Applying the above criteria to the facts of the case, the Board finds that the medical evidence most closely approximates the criteria contemplated for a 50 percent rating under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.7 (2011).  While the Veteran did not demonstrate circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of short- and long-term memory; or impaired abstract thing, the predominant criterion for a 50 percent rating under Diagnostic Code 9411 is occupational and social impairment with reduced reliability and productivity.  As the medical evidence of record demonstrates that the Veteran's symptoms resulted in extensive isolation in his social interaction and reduced reliability and productivity, the Board finds that the manifestations of the Veteran's PTSD most closely approximates the criteria contemplated for a 50 percent rating under the provisions of Diagnostic Code 9411.

However, the Board finds that a rating in excess of 50 percent is not warranted because the evidence of record does not show that the Veteran has obsessional rituals; illogical, obscure; or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Indeed, the only criteria listed for the 70 percent rating that the Veteran did exhibit were suicidal ideation and impaired impulse control.  With regard to the Veteran's suicidal ideation, the Veteran specifically denied any plan, intent, or attempts.  With regard to the Veteran's impaired impulse control, he reported this amounted to saying inappropriate things and specifically denied a history of violence or assaultiveness.  Regarding the Veteran's social and occupational relationships, despite his significant social impairment, the Veteran did report having some regular contact with at least a few members of his family, including his brother and one of his children.  Therefore, the Board finds that the evidence of record demonstrates that the Veteran retained a least some ability to establish and maintain effective relationships.  The Board notes that the January 2010 VA PTSD examination report stated that the Veteran had deficiencies in judgment, family relationships, and mood; three of the six areas listed under the dominant criteria for a 70 percent rating.  However, the evidence of record does not show that the Veteran experiences deficiencies in work or thinking due to his PTSD symptoms.  While the Veteran is unemployed, the evidence shows that the Veteran ceased working due to his COPD symptoms, and that at that time his PTSD symptoms had only been causing him to lose interest in his job.  The Board finds that losing interest in work is not representative of the level of occupational impairment contemplated by a 70 percent rating.  In addition, the evidence of record shows that a large portion of the Veteran's social isolation is due to the physical limitations caused by his COPD, not his PTSD symptoms.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's overall PTSD symptomatology is most analogous to that contemplated by a 50 percent rating rather than a 70 percent rating.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's PTSD symptoms, the evidence shows no distinct periods of time during the period on appeal in which his PTSD symptoms have varied to such an extent that a rating in excess of 50 percent would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's PTSD is manifested by soft speech, a constricted affect, depression, suicidal thoughts, sleep impairment, inappropriate speech, daily panic attacks, deficiencies in judgment, deficiencies in mood, and difficulty in establishing and maintaining effective social relationships.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating assigned herein for his PTSD.  Ratings in excess of the currently assigned rating are provided for certain manifestations of PTSD, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 50 percent rating for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular rating assigned herein is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's PTSD does not meet the criteria for a rating in excess of 50 percent.  Therefore, the claim for an increased rating beyond that assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

Service connection for a lung disorder is denied.

An initial rating of 50 percent, but not higher, for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


